Interview Summary (Cont.)
M. Campagna asked the examiner is they have seen a way to make this case Allowable, if even through narrowing the claims.
The examiner responded that in this case since all the ingredients are known for use in beverages, they see no way to amend the claims to make the patentable.  Narrowing the claims will not make the claimed composition patentable because all of the ingredients, in this case, are commonly known for use in beverages.  In the food In the food art, there are very few compositions that are found allowable, because case law sets forth that in this technology there must be a new and novel reaction/coaction between the ingredients, within the composition itself.  This rarely is seen, and in this case, since all the ingredients used are known to have been previously used in beverages, it would have been obvious for any reaction between them to have previously occurred.  USPTO appreciates Applicant’s efforts, however, in this case, the examiner believes that patentability will not be found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793